DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to the Applicant’s arguments filed on 03/03/2021, wherein: Claims 1, 4-8, 11, and 13 have been amended and claim 3 has been canceled. Accordingly, claims 1, 2, and 4-15 are currently pending.
Response to Arguments
Applicant’s arguments filed on 03/03/2021 with respect to the rejection(s) of claims 1-15 under 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  

Applicant’s arguments filed on 03/03/2021 with respect to the rejection(s) of claims 1-15 under 101 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  


Applicant’s arguments, filed on 03/03/2021 with respect to the rejections of claims 1, 2, 4, 6-15 under 103 have been fully considered but they are not persuasive. The applicant argues that the James reference in combination with the other references (Brehm, Beggs, and Sitoshi) fail to teach generating and adjusting a protective field based on an upcoming driving situation. However, the term “protective field” as recited by the claim language, is a broad terminology that, although is recited to be “generated” using one or more sensors; however, comprises a wide range of interpretations. For example, a protective field, as recited, could be defined or interpreted as any area, environment, or path that is capable of encompassing the industrial truck within. This field if identified by a detector or sensor system is, by default, “generated” using this system (such as the detection system in the James reference [0014];[0015]). Accordingly, the term “protective field” could be attributed to the field along .

Applicant’s arguments, filed on 03/03/2021 with respect to the rejection(s) of claim 5 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ernst, JR et al. (US7124027B1) and Beggs, as shown in the 103 rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite “at least a first operating state and a second operating state”. The specification only recites a broad explanation of a situation requiring a change in the operating state of the industrial truck in paragraph 0008, without specifically referring to at least a first and a second operating state included within the driving job. Therefore, the idea that the driving job comprises a first and second operating states, is not supported in the specification.
Claims 2-12, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected independent claims 1 and 13 and for failing to cure the deficiencies listed above.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “the second driving state”. There is insufficient antecedent basis for this limitation in the claim. This term is indefinite because it is unclear if this second driving state is the same as, or different from the second “operating” state recited earlier in the claim.
Claims 1 and 13 recite, “transmitting a position of the at least one industrial truck”, and “transmitting an adjustment of the protective field”. However, it is unclear where the position of the at least one industrial truck, and the adjustment of the protective field came from or how these are obtained, measured, and/or calculated. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps, and claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: obtaining a position of the at least one industrial truck, and adjusting/ calculating an adjustment of the protective field to be monitored. 
Claims 2-12, and 14-15 depend from these claims, include all of their limitations, and do not cure their deficiencies. Therefore, they are rejected in the same or similar manner.
Claim 2 recites “the upcoming driving situation”. There is insufficient antecedent basis for this limitation in the claim, neither in the claim from which this claim depends. This renders the claim scope . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, 6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over James (EP 3035074 A1) in view of Brehm et.al. (US 20160350701 A1).
Regarding claims 1 and 13, James teaches a method for controlling at least one industrial truck, the method comprising (abstract): 
determining a driving job for the at least one industrial truck using a superordinate control unit, wherein the driving job comprises a driving route and at least a first operating state and a second operating state ([0014]: identifying the predicted trajectory by calculating the velocity and the driving direction: both of which comprise at least two operating states, slow versus fast speed, forward versus backward direction, straight versus curved direction);
generating a protective field relative to the at least one industrial truck to be monitored according to the first operating state using at least one sensor ([0014]: Predicted trajectory; [0015]; [0019]); 
driving the at least one industrial truck in the first operating state along the driving route c ([0014]: monitoring the movement of the truck at a certain velocity); 
transmitting a position of the at least one industrial truck within the driving route at a time point to the superordinate control unit ([0014]: “The collision avoidance system receives information about the position of each vehicle 10”; “position information at successive time intervals”); 
using the position of the at least one industrial truck within the driving route at the time point transmitted to the superordinate control unit to identify an upcoming portion of the driving route requiring a change from the first operating state to the second driving state ([0014]: identifying areas of potential collision which require reducing the vehicle speed, i.e. changing from first operating state (initial velocity that the vehicle was moving at) to second operating state (moving at a slower velocity)).  
transmitting an adjustment of the protective field to be monitored to the at least one industrial truck based on the upcoming portion of the driving route requiring the change in the at least one industrial truck from the first operating state to the second operating state before the at least one industrial truck reaches the upcoming portion of the driving route ([0014]: Col.3, Lines 5-10).
However, James does not teach controlling the at least one industrial truck autonomously. On the other hand, Brehm teaches the at least one industrial truck is an autonomously or automatically driving industrial truck ([0093], Line 6). It would have been obvious for someone with ordinary skills in the art before the effective filing date to modify James to incorporate the teachings of Brehm to include the applicability of the monitoring systems on autonomously or automatically driving vehicles. Since the system in James includes an off-board server, it should be capable of being applied on anonymously or automatically driving cars, in order to increase the performance of a plurality of industrial trucks in a warehouse (Brehm, Paragraphs 0005-0006).
Furthermore, although James teaches instructions are transmitted (i) to operator interface units 18 within each vehicle within an area of intersection to provide a warning to the operator and/or (ii) to a vehicle control interface 19 within each vehicle within an area of intersection, to reduce the vehicle speed or to stop the vehicles to prevent the predicted collision ([0013]); James does not explicitly teach 
On the other hand, Brehm teaches sending the driving job from the superordinate control unit to a transceiver of the at least one industrial truck; transmitting the driving job from the transceiver to a vehicle controller (Figure 1: Elements 102 (server), 103, 104 (on-board terminal); Abstract; [0050-0052]). The server (12), which performs the monitoring process, communicates its identified information (driving job, movement) with a controller mounted on the vehicle (such as the terminal(s) 104 in Brehm, which could be referred to Vehicle controller 19 in James) through an intermediate entity (such as network 103 or other/different terminal(s) 104 on the industrial truck shown in Brehm, i.e. transceiver). It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified James to include a driving order generated by the server according to given criteria depending at least on properties of the available industrial truck, as taught by Brehm (paragraph 0007), in order to increase the performance of a plurality of industrial trucks in a warehouse (Brehm, Paragraphs 0005-0006).
Regarding claim 2, James teaches a control command for setting the protective field is sent to the at least one industrial truck by the superordinate control unit in response to the upcoming driving situation ([0014], Lines 55-58, Col. 3, Lines 4-10).
Regarding claim 4, James teaches the upcoming portion of the driving situation route involves driving in a curve([0014]: calculating driving direction “broadly”), and wherein the protective field is already generated in a direction of the curve before the at least one industrial truck starts driving in the curve ([0014]: Predicted trajectory and areas of intersection are found based on calculated driving speed and “direction”).
Regarding claim 6, James teaches the adjusted protective field continues to be monitored after the respective portion of the driving route has passed ([0014]: calculating speed and direction for predetermined time intervals, monitoring is taking place at different driving situations of the vehicle).
Regarding claims 12 and 15, James teaches the superordinate control unit is a server (Figure 1: Element 12-“Server”).
Regarding claim 14, James does not teach the at least one industrial truck is an autonomously or automatically driving industrial truck.
However, Brehm teaches the at least one industrial truck is an autonomously or automatically driving industrial truck ([0093], Line 6). It would have been obvious for someone with ordinary skills in the art before the effective filing date to modify James to incorporate the teachings of Brehm to include the applicability of the monitoring systems on autonomously or automatically driving vehicles. Since the system in James includes an off-board server, it should be capable of being applied on anonymously or automatically driving cars, in order to increase the performance of a plurality of industrial trucks in a warehouse (Brehm, Paragraphs 0005-0006).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Brehm, in further view of Beggs (US 20150170498A1). 
Regarding claim 7, James does not teach the at least one industrial truck is a tow car of a tugger train comprising at least one trailer, and wherein the adjusted protective field continues to be monitored even after the tow car leaves the respective portion of the driving route until the at least one trailer has also left the respective portion of the driving route. 
However, Beggs teaches the at least one industrial truck is a tow car of a tugger train comprising at least one trailer ([0004], Lines 13,14), and wherein the adjusted protective field continues to be monitored even after the tow car leaves the respective portion of the driving route until the at least one trailer has also left the respective portion of the driving route (Paragraph [0030], Col. 2, Lines 45-49). 
. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over James and Brehm in further view of Satoshi (WO-2006054678-A1; all text citations correspond to the attached translation).
Regarding claim 8, James does not teach the first operating state and the second operating state further comprise a steering angle to be adopted by the at least one industrial truck, and wherein the at least one industrial truck is stopped if the adopted steering angle exceeds a maximum angle specified by the driving job. 
However, Satoshi teaches the first operating state and the second operating state further comprise a steering angle to be adopted by the at least one industrial truck, and wherein the at least one industrial truck is stopped if the adopted steering angle exceeds a maximum angle specified by the driving job ([0176]). 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified James to incorporate the teachings of Satoshi, to include the steering angle of the industrial truck, and stop the industrial truck if the steering angle exceeds a 
Regarding claim 9, James teaches monitoring a steering direction adopted by the at least one industrial truck ([0014]: Driving direction). However, James does not teach the at least one industrial truck is 14stopped if the monitored steering direction deviates from a steering direction specified by the driving job.
Satoshi teaches the at least one industrial truck is 14stopped if the monitored steering direction deviates from a steering direction specified by the driving job ([0175]). It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified James to incorporate the teachings of Satoshi, to stop the car if the steering direction exceeds a predetermined limit. The predicted trajectory and areas of intersection disclosed in James are dependent on various vehicle conditions (speed, direction, location, movement), and the system in James is capable of being shut down or stopped in response to an alarm related to the predicted trajectory. Accordingly, as the steering direction is capable of adjusting the predicted trajectory, the system should be capable of shutting down if the steering direction exceeds a specific limit (deviates off the trajectory). This will enable the system to better monitor, protect, and control the industrial truck from dangerous driving conditions. 
Regarding claim 10, James teaches monitoring a speed adopted by the at least one industrial truck ([0014]: Monitors driving speed). However, James does not teach the at least one industrial truck is stopped if the monitored adopted speed exceeds a maximum speed specified by the driving job. 
Satoshi teaches the at least one industrial truck is stopped if the monitored adopted speed exceeds a maximum speed specified by the driving job ([0193]). It would have been obvious to one in the ordinary skill in the art before the effective filing date of the claimed invention to have modified James to incorporate the teachings of Satoshi, to stop the car if the speed exceeds a predetermined limit. The predicted trajectory and areas of intersection disclosed in James are dependent on various vehicle conditions (speed, direction, location, movement), and the system in James is capable of being shut down or stopped in response to an alarm related to the predicted trajectory. Accordingly, as the speed is capable of adjusting the corresponding predicted trajectory and corresponding areas of collision (operational zone of vehicle), the system should be capable of shutting down if the truck’s speed exceeds a specific limit. This will enable the system to better monitor, protect, and control the industrial truck from dangerous driving conditions. 
Regarding claim 11, James does not teach the protective field is positioned depending on the  steering angle. However, Satoshi teaches the protective field is positioned depending on a discrete steering angle ([0188]: minimum turning radius [-representing the protective field] calculated based on the turning angle β). 
It would have been obvious to one in the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified James to incorporate the teachings of Satoshi, to predict the trajectory and areas of intersection based on a discrete steering angle, such that the operational trajectory can be adjusted in several stages with an increasing steering angle. For each of the steering angle areas, a synchronization with a specified steering angle by the driving job can take place as disclosed in the specification of Flottran et.al.  ([0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1,2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US7124027B1) in view of Beggs (US 20150170498A1)
Regarding claim 1, Ernst, Jr. et al. teaches a method for autonomously controlling at least one industrial vehicle the method comprising (abstract; Col. 4, Lines 25-30): 
determining a driving job for the at least one industrial truck using a superordinate control unit, wherein the driving job comprises a driving route and at least a first operating state and a second operating state (Fig. 4; Col. 11, Lines 1-65: different heuristics to find path of the host vehicle, path detector module 312; Fig. 6: state view of the system 100; Col. 13, Lines 25-37); 
transmitting the driving job from the superordinate control unit to a transceiver of the industrial truck (Fig. 3, Col. 9, Lines 42-46; Col. 12: Lines 1-4; Fig. 4, Driving job from scene and path detector module 312 to threat detector module 318).
generating a protective field relative to the at least one industrial truck to be monitored according to the first operating state using at least one sensor (Fig. 1, zone 108; Col. 9, Lines 40-41; First operating state is any state that the vehicle is initially using to operate based on the explanation of Fig. 6); 
driving the at least one industrial truck in the first operating state along the driving route transmitted to the transceiver (Fig. 1); 

using the position of the at least one industrial truck within the driving route at the time point transmitted to the superordinate control unit to identify an upcoming portion of the driving route requiring a change from the first operating state to the second driving state (Col. 11, Lines 30-37, Lines 45-57: identifying and track the travel road ahead of the vehicle such as curvature; Col. 16, Lines 25-30: road grade (curvature versus straight road) require change in operating state, e.g. speed; Col. 7, Lines 5-15: Threat assessment subsystem 300). 
However, although Ernst, Jr. et al. teaches that a scanner control module 204 in Fig. 3 which controls the use, movement, and range of the sensor data; it does not explicitly teach transmitting an adjustment of the protective field to be monitored to the at least one industrial truck based on the upcoming portion of the driving route requiring the change in the at least one industrial truck from the first operating state to the second operating state before the at least one industrial truck reaches the upcoming portion of the driving route.
On the other hand, Beggs teaches transmitting an adjustment of the protective field to be monitored to the at least one industrial truck based on the upcoming portion of the driving route requiring the change in the at least one industrial truck from the first operating state to the second operating state before the at least one industrial truck reaches the upcoming portion of the driving route (paragraph [0035], p. 4: modulation of the warning field based on speed and/or direction of travel, modulation signal, turn signal). 
It would have been obvious for someone with ordinary skill in the art to modify the Ernst, Jr. et al. reference to include the features of the Beggs reference and transmit an adjustment of the 
Regarding claim 2, Ernst, Jr. et al. teaches a control command for setting the protective field is sent to the at least one industrial truck by the superordinate control unit in response to the upcoming driving situation (Fig. 3; Col. 9, Lines 40-41). 
	Regarding claim 5, Ernst, Jr. et al. teaches the upcoming portion of the driving route requires a change from the first operating state to the second operating state where the second operating state comprises driving at an increased speed over the first operating state (Col. 16, Lines 27-35: straight road versus curved road and dense traffic environment require additional acceleration of the vehicle). 
However, Ernst, Jr. et al. does not teach the protective field is expanded to cover a larger area in front of the industrial truck before the industrial truck starts driving at an increased speed.
On the other hand, Beggs teaches the protective field is expanded to cover a larger area in front of the industrial truck before the industrial truck starts driving at an increased speed (Paragraph [0034], Lines 1-5; Figure 3A, B: Fast moving versus slow moving truck). 
It would have been obvious to someone with ordinary skill in the art before the effective filing date of the current invention to modify the teachings of Ernst, Jr. et al. to incorporate the teachings of Beggs such that the predicted trajectory is adapted and/or expanded according to the different speeds adopted by the industrial truck. This will provide better monitoring of the zones near the truck as the driving conditions change. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669